DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21,24-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13, 17,19, line 6, “the edge of the membrane” lacks antecedent basis. Line 7, ‘flap of extending’ is confusing and doesn’t make sense. Flap ‘of’ what? Also, ‘portion with including’ is confusing; ‘with’ what? Line 8, ‘the end’ lacks antecedent basis. Regarding the second fixing flap, does the second inclined part extend from the first inclined part? This is confusing how these two parts of the flap form the second fixing flap. Line 11, how can the first fixing flap extend from itself? Lines 13-14 do not make sense. What does ‘formed with at least partially surrounded by…..above at least one of’ mean?  Also, ‘at least one of main pressure chambers’ lacks antecedent basis. Main pressure chambers of what?  These issues are all present in claims 13, 17, and 19.
Claim 15, ‘inside of the side portion’ is unclear.  Are all the partitions ‘inside’ the ‘side portion?’  Or does the side portion form a periphery around the membrane and the partitions are within the interior of the periphery of the side portion?
Claims 24-26 all have similar 112 problems.  Although Applicant was told to change the articles (‘a’ to ‘the’) of claim 24 in a previous correspondence, that was in error.  All of the the ‘the’ need to be reverted back to ‘a’ as now the elements all lack antecedent basis. The elements including ‘base, membrane and retaining ring’ are an aggregation of elements not structurally correlated. How is base structurally correlated to the carrier head? How is the substrate ‘under the base” via the membrane? What is the membrane connected to? The base? This should be claimed such that the membrane is connected to the base via the/an end(s) of the first and second fixing flaps. How is the ring part of and structurally correlated to the carrier head? Same for claims 25 and 26.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16,24 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Fukushima-2017/0144267.
Fukushima discloses claim 13. (CURRENTLY AMENDED) A membrane 10 of a carrier head 1 for a polishing apparatus, comprising: a bottom portion 11 formed of flexible material (elastic) to press a substrate W durinq a polishing process [0018]; a side portion 102 formed of at least one material includinq flexible material (elastic) and extendinq from the edqe of the membrane bottom portion (see Fig 4, intersection of 11 and 102); a first fixinq flap (111 )  extendinq from an upper part of the side portion 102 including an end  115 to be fixed to the carrier head; and a second fixinq flap 103 formed of flexible material (elastic), includinq a first inclined part (above 101a-Fig 4) formed to be inclined upwardly and radially inwardly and a second inclined part (at 103-Fig 4) formed to be inclined upwardly and radially outwardly, wherein the first fixinq flap 111 extends from one of the side portion 102 and the first fixing flap, wherein an auxiliary pressure chamber 14a is formed with at least partially surrounded by the first fixing flap 111 and the second fixing flap 103 above at least one of main pressure chambers 14b (see Fig4), wherein n angle of the second inclined part with a horizontal plane is greater than n angle of the first inclined part with the horizontal plane.  See mark-up of Fig 4 below.

    PNG
    media_image1.png
    449
    585
    media_image1.png
    Greyscale

14. (CURRENTLY AMENDED) The membrane of claim-4 13, wherein at least one of 2Application No. 16/400,554Docket No.: 0837.1014 the first inclined part and the second inclined part is at least partially formed as one of a flat surface, or a curved surface (see Fig 4, 103 is a flat surface).  
15. (CURRENTLY AMENDED) The membrane of claim-4 13, wherein a plurality of partition flaps (10e,10f) are formed from the bottom portion 11 inside of the side portion 102.  
16. (ORIGINAL) The membrane of claim 15, wherein the plurality of the partition flaps are arranged concentrically (see Figs 2 and 3).
24. (CURRENTLY AMENDED) A-The carrier head 1 for a-the polishing apparatus, 4Application No. 16/400,554Docket No.: 0837.1014 comprising: a base 2 rotating during a-the polishing process wherein a-the substrate W is located under the base; a-the membrane of claim- 4 13; and a retainer ring 3 configured to be in contact with a polishing pad during the polishing process and formed as a shape of a ring apart from the bottom portion of the membrane (Figs 1,2).
Allowable Subject Matter
Claims 17-21, 25,26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar membranes of polishing devices.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 4, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723